DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grell (US 20090136055 A1).

Regarding claim 1, Grell discloses a headphone device (Grell,¶ [0001]: "a
headset having such a transducer system.”) comprising:
an external magnet type magnet unit that is outside a voice coil, and is configured to vibrate the voice coil (Grell, Fig. 1, item 50; ¶ [0018]); and
a diaphragm configured to vibrate based on the vibration of the voice coil (Grell, Fig. 1, item 30), wherein the diaphragm includes a dome section and an edge section, the diaphragm comprises a material in which the dome section has an outward concave shape on an inner circumference of the voice coil, and the dome section is continuous with the edge section outside the voice coil (Grell, Fig. 1, item 30; ¶ [0012]. 
 a protector outside the diaphragm (Grell, Fig. 1, item 11 or first end; ¶ [0012]); and 
However, Grell don’t specify that a microphone for noise cancellation is at a center of the protector, wherein the microphone is in the outward concave shape of the dome section. However, the exact location is a designer choice, being possible to position the microphone at different placed of the protector to cancel noise. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greli
(US 20090136035 41), and further in view of Kim (US 20120328147 A1).
Regarding claim 2, Grell discloses all the limitations of claim 1.
However, the headphone device, wherein the diaphragm further has a convex section with an outward convex shape on the inner circumference of the voice coil, and the dome section is on the inner circumference of the voice coil with respect to the convex section. 
In an analogous field of endeavor, Kim discloses a headphone device, wherein the diaphragm further has a convex section with an outward convex shape on the inner circumference of the voice coil, and the dome section is on the inner circumference of the voice coil with respect to the convex section (Kim, Fig. 7, 8, items 707, 807, 706, 806, 711, 811, and Fig. 11, items 907, 906). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the

to attach the voice coil.
 
Regarding claim 3, Grell discloses all the limitations of claim 1.
However, Grell fail to disclose a headphone device, wherein the protector is configured to protect the diaphragm and the protector has an outward concave shape.
In an analogous field of endeavor, Laiste (GB 219470A) discloses a headphone device, wherein the protector is configured to protect the diaphragm and the protector has an outward concave shape (Lauste, Fig. 5, item 7; ¶ [7]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Lauste with Grell to adjust to the
ear of the listener and protect the diaphragm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654